Exhibit 10.2

 

WAIVER AND CONSENT UNDER
AMENDED AND RESTATED SECURED PROMISSORY NOTES

 

THIS WAIVER UNDER AMENDED AND RESTATED SECURED PROMISSORY NOTES (this “Waiver”),
dated as of August 23, 2004, is entered into by AEGIS COMMUNICATIONS GROUP,
INC., a Delaware corporation (“Aegis”), Deutsche Bank AG—London, acting through
DB Advisors LLC, as Investment Advisor (“Deutsche Bank”), and Essar Global
Limited (“Essar”) (Deutsche Bank and Essar, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Aegis is the maker of those certain Amended and Restated Secured
Promissory Notes dated March 30, 2004, held by Deutsche Bank and Essar in the
principal amounts of $9,170,266.41 and $9,227,340.29, respectively (the
“Notes”);

 

WHEREAS, Aegis and each of its subsidiaries that are signatories thereto, each
of the lenders that are signatories thereto and Wells Fargo Foothill, Inc., a
California corporation, as the Arranger and Administrative Agent are parties to
that certain Loan and Security Agreement, dated as of January 26, 2004 (as
amended, restated, supplemented, or modified from time to time, the “Loan
Agreement”); and

 

WHEREAS, Aegis has informed Lenders that violations of the Notes and the Loan
Agreement have occurred as a result of Borrowers’ failure to comply with certain
terms and provisions thereof; and

 

WHEREAS, Aegis has requested that Lenders waive such violations of the Notes;
and

 

WHEREAS, Aegis has further requested that the Notes be amended to modify certain
terms more fully set forth herein below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and based upon the following, the parties
hereby agree to amend the Notes and Lenders hereby grant certain waivers as
follows:

 

1.                                      DEFINITIONS

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Notes.

 

2.                                      AMENDMENT TO NOTES

 

Upon the due execution and delivery thereof by Aegis, the Notes will be amended
and restated in their entirety as the Third Amended and Restated Secured
Promissory Notes substantially in the forms attached hereto as Exhibit A (the
“New Notes”).

 

--------------------------------------------------------------------------------


 

3.                                      WAIVER

 

Aegis has informed Lenders that Aegis has failed to (a) maintain or achieve
EBITDA of not less than $(1,562,000) for the period ending on the last day of
the month of June, 2004, as required under Section 3.16(a) of the Notes (the
“EBITDA Default”) and (b) comply with the limitation on Capital Expenditures set
forth in Section 3.16(b)(i) of the Notes (the “Funded Capital Expenditures
Default”; and together with the EBITDA Default, collectively, the “Existing
Defaults”). The Existing Defaults also constitute defaults under the Loan
Agreement, and as such, represent Events of Default under Section 4.10 of the
Notes (the “Existing Defaults Cross-Defaults”).  At the request of Aegis,
Lenders hereby waive any violation of Section 3.16(a) and 3.16(b)(1) and
Section 4.10 of the Notes or any other provision of the Notes caused by the
Existing Defaults and the Existing Defaults Cross-Default.

 

4.                                      CONDITIONS PRECEDENT TO THIS WAIVER

 

The satisfaction of each of the following shall constitute conditions precedent
to the effectiveness of this Waiver and each and every provision hereof:

 

(a)                                  No Default or Event of Default shall have
occurred and be continuing on the date hereof or as of the date of the
effectiveness of this Waiver; and

 

(b)                                 No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein shall have been issued and remain in
force by any Governmental Authority against any Borrower, Agent, or any Lender.

 

5.                                      CONSTRUCTION

 

THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK APPLICABLE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

6.                                      ENTIRE WAIVER; EFFECT OF WAIVER

 

This Waiver, and the terms and provisions hereof, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede any and all prior or contemporaneous amendments relating to the
subject matter hereof.

 

7.                                      COUNTERPARTS; TELEFACSIMILE EXECUTION

 

This Waiver may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Waiver by signing any such counterpart.  Delivery of an
executed counterpart of this Waiver by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Waiver.  Any
party delivering an executed counterpart of this Waiver by telefacsimile also
shall deliver an original executed counterpart of this Waiver,

 

2

--------------------------------------------------------------------------------


 

but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Waiver.

 

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG-LONDON ACTING THROUGH DB ADVISORS, LLC AS INVESTMENT ADVISOR

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ESSAR GLOBAL LIMITED

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------